 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RALPH COLEMAN, et al.,                        No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13             v.                                      ORDER
14       EDMUND G. BROWN, JR., et al.,
15                       Defendants.
16

17

18                  On March 12, 2019, the court received the neutral expert’s monthly invoice for
19   services rendered through February 28, 2019. In accordance with the district court’s January 8,
20   2019 order, ECF No. 6064 at 5, the court reviewed the invoice. On March 15, 2019, the neutral
21   expert’s proposed summary invoice was distributed to the parties on March 1, 2019. See ECF
22   No. 6064 at 5. A copy of that summary invoice is filed concurrently with this order, along with
23   the detailed billing summary provided for the court’s review, under seal.1 Attachment A, Invoice
24   dated March 12, 2019 (filed under seal). On March 22, 2019, defendants submitted objections to
25   the proposed final invoice. See Attachment B, March 22, 2019 Letter from Supervising Deputy
26   Attorney General Adriano Hrvatin to Honorable Deborah Barnes. On March 25, 2019, the
27
     1
      The detailed billing statements of the neutral expert will be maintained under seal pending
28   completion of his work to protect the integrity of 1his investigation. See ECF No. 6083 at 2.
 1   neutral expert responded to defendants’ objections. See Attachment C, March 25, 2019 Letter

 2   from Benjamin B. Wagner, Esq. to Honorable Deborah Barnes.

 3                  The court has reviewed defendants’ objections and the neutral expert’s response to

 4   those objections. Defendants’ objections to preserve certain rights before the district court and on

 5   appeal. In addition, defendants request “at least ten business days” to “procure and issue payment.”

 6   Attachment B, at 2. The neutral expert has not objected to this request.

 7                  Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

 8                  1. The Clerk of the Court is directed to maintain Attachment A to this order under

 9   seal until further order of court; and

10                  2. Within ten business days from the date of this order defendants shall pay to the

11   neutral expert the amount of $242,212.56 as reflected in the invoice for services rendered through

12   February 2019.

13                  IT IS SO ORDERED.
14   Dated: March 28, 2019
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
